Citation Nr: 1223794	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk









INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1959 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran asserts that he suffers current bilateral hearing loss as the result of noise exposure during service. The Veteran contends that his hearing was damaged when a round was fired from a tank while he stood beside it.

On VA examination in December 2009, the diagnosed was sensorineural hearing loss bilaterally.  The VA examiner expressed the opinion that it was less likely as not that the current bilateral hearing loss was related to service.  The rationale was that the separation audiogram in June 1967 showed normal thresholds in each ear.  

As the opinion of the VA examiner does not account for evidence of impaired hearing, but not a hearing loss disability under 38 C.F.R. § 3.385, in service the Board finds that the examination is inadequate.  








Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an audiologist to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current hearing loss disability is related to noise exposure in service.  

In formulating an opinion, the VA audiologist is asked to consider that the audiogram on separation showed threshold levels above 20 decibels at 500 Hertz for the right ear and at 4,000 Hertz for the left ear, when the test results are converted from ASA units to ISO-ANSI units.  

Additionally, the VA examiner is asked to consider and comment on the Veteran's in-service noise exposure as well as the post-service use of hearing protection.  

The Veteran's file must be made available to the examiner for review.  

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


